FILED
                             NOT FOR PUBLICATION
                                                                             JUL 1 2021
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


In re: SPREAD YOUR WINGS, LLC; et                No.   20-73619
al.,
______________________________                   D.C. No. 5:20-cv-03336-VKD

SPREAD YOUR WINGS, LLC; et al.,
                                                 ORDER*
              Petitioners,

 v.

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF
CALIFORNIA, SAN JOSE,

              Respondent,

AMZ GROUP LLC,

              Real Party in Interest.


                             Petition for Writ of Mandamus

                        Argued and Submitted June 17, 2021
                             San Francisco, California

Before: SCHROEDER, M. SMITH, and VANDYKE, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Spread Your Wings, LLC, Blossom Hill Buildings, LLC, and Andrew S.

Dumbaya filed this petition for writ of mandamus on December 10, 2020. On

January 14, 2021, a motions panel of this court ordered the real party in interest,

AMZ Group LLC, to file an answer and further ordered the case be placed on the

next available calendar. This panel has now heard oral argument. The petition for

writ of mandamus is denied.




                                           2